DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Park) (US 2012/0228577 A1).
 In regards to claim 1,  Park (Figs. 2-3R and associated text) discloses a method for forming a semiconductor structure (Figs. 2, 3R) comprising: forming a first conductive layer (item 12); forming a first dielectric layer (item 14) over the first conductive layer (item 20), the first dielectric layer (item 14) comprising at least one trench (item 13) exposing the first conductive layer (item 12); forming a second conductive layer (item 20) in the trench (item 13); forming a third conductive layer (item 30) in the trench (item 13), wherein a resistivity of the third conductive layer (item 30, paragraph 21) is greater than a resistivity of the second conductive layer (item 20); forming a second dielectric layer (item 38) over the third conductive layer (item 30); and forming a phase change material (item 48) over the first dielectric layer (item 14).
	In regards to claim 2,  Park (Figs. 2-3R and associated text) discloses wherein a top surface of the second conductive layer (item 20) is lower than an opening of the trench (item 13). 
	In regards to claim 3,  Park (Figs. 2-3R and associated text) discloses wherein the third conductive layer (item 30) covers a portion of a sidewall of the trench (item 13) and the top surface of the second conductive layer (item 20). 
	In regards to claim 4,  Park (Figs. 2-3R and associated text) discloses where the second dielectric layer (item 38) fills a remainder of the trench (item 13).
	In regards to claim 5,  Park (Figs. 2-3R and associated text) discloses further comprising forming a fourth conductive layer (item 50) over the phase change material (item 48).
	In regards to claim 6,  Park (Figs. 2-3R and associated text) discloses a method for forming a semiconductor structure (Figs. 2, 3R), comprising: forming a first dielectric layer (item 14) over a first conductive layer (item 12); exposing the first conductive layer (item 12) through a bottom of a trench (item 13) in the first dielectric layer (item 14); forming a second conductive layer (item 20, 20 plus 22 or 20 plus 22 plus 24) in the trench (item 13) and covering a top surface of the first dielectric layer (item 14): removing a portion of the second conductive layer (item 20, 20 plus 22 or 20 plus 22 plus 24) such that a top surface of the second conductive layer (item 20, 20 plus 22 or 20 plus 22 plus 24, which eventually becomes item 32) is lower than the top surface of the first dielectric layer (item 14); forming a third conductive layer (item 34) in the trench (item 13) and covering the first dielectric layer (item 14); forming a second dielectric layer (items 38 or 38 plus 42 plus 44 plus 46) over the third conductive layer (item 34) and the first dielectric layer (item 14), and removing a portion of the third conductive layer (item 34) and a portion of the second dielectric layer (items 38 or 38 plus 42 plus 44 plus 46) to expose the top surface of the first dielectric layer (item 14).
	In regards to claim 7,  Park (Figs. 2-3R and associated text) discloses forming a phase change material (item 48) over the first dielectric layer (item 14), the second dielectric layer (items 38 or 38 plus 42 plus 44 plus 46) and the third conductive layer (item 34).
	In regards to claim 8,  Park (Figs. 2-3R and associated text) discloses wherein a topmost surface of the third conductive layer (item 34) and a topmost surface of the second dielectric layer (item 38) are aligned with each other.
	In regards to claim 9,  Park (Figs. 2-3R and associated text) discloses wherein the top surface of the third conductive layer (item 34) is in contact with the phase change material (item 48).
	In regards to claim 10,  Park (Figs. 2-3R and associated text) discloses wherein the top surface of the second dielectric layer (items 38 or 38 plus 42 plus 44 plus 46) is in contact with the phase change material (item 48).
	In regards to claim 11,  Park (Figs. 2-3R and associated text) discloses wherein a resistivity of the third conductive layer (item 34, paragraph 21) is greater than a resistivity of the second conductive layer.
	In regards to claim 12,  Park (Figs. 2-3R and associated text) discloses wherein a thickness of the second conductive layer (item 20, 20 plus 22 or 20 plus 22 plus 24 which eventually could become items 20, 20 plus 32) is greater than a thickness of the third conductive layer (item 34).
	In regards to claim 13,  Park (Figs. 2-3R and associated text) discloses wherein the third conductive layer (item is in a ring shape from a top plan view.
	In regards to claim 14,  Park (Figs. 2-3R and associated text) discloses forming a fourth conductive layer (item 50) over the phase change material (item 48).
	In regards to claim 15,  Park (Figs. 2-3R and associated text) discloses a method for forming a semiconductor structure (Figs. 2, 3R), comprising: forming a first dielectric layer (item 14) over a lower conductive layer (item 12), the first dielectric layer (item 14) comprising at least one trench (item 13) exposing the first conductive layer (item 12); forming a heat-buffering layer (item 32) in the trench (item 13); stacking a heat-spreading layer (item 34) over the heat-buffering layer (item 32) in the trench (item 13); filling the trench (item 13) with a second dielectric layer (item 38); disposing a phase change material (item 38) over the first dielectric layer (item 14); and forming a top electrode (item 50) over the phase change material (item 48), herein the second dielectric layer (item 38), the heat-spreading layer (item 34), and the heat-buffering layer (item 32) form a bottom electrode (item 30), and a resistivity of the heat-buffering layer (item 32) is less than a resistivity of the heat-spreading layer (item 34).
	In regards to claim 16,  Park (Figs. 2-3R and associated text) discloses wherein a thickness of the heat-buffering layer (item 32) is greater than a thickness of the heat-spreading layer (item 34).
	In regards to claim 17,  Park (Figs. 2-3R and associated text) discloses wherein a top surface of the heat-buffering layer (item 32) and a top surface of the heat-spreading layer (item 34) are in contact with the phase change material (item 48).
	In regards to claim 18,  Park (Figs. 2-3R and associated text) discloses forming an upper conductive layer (item 54) over top electrode (item 50).
	In regards to claim 19,  Park (Figs. 2-3R and associated text) discloses wherein the top electrode (item 50) is in contact with the upper conductive layer (item 54).
	In regards to claim 20,  Park (Figs. 2-3R and associated text) discloses a conductor (item 52) electrically connecting the top electrode (item 50) and the upper conductive layer (item 54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 13, 2022